Title: To James Madison from William Buchanan, 30 May 1802 (Abstract)
From: Buchanan, William
To: Madison, James


30 May 1802, Ile de France. Acknowledges receipt of JM’s standing instructions under date of 9 July 1801 as well as a copy of his commission as U.S. commercial agent for Ile de France and Bourbon; “the Vessel by which the Original was forwarded is unquestionably lost.” Will follow JM’s instructions “respecting returns of the American Vessels which may arrive within my district … tho’ I am apprehensive it will be difficult to execute that part, which regards Cargoes, as most of our Countrymen are unwilling to give the necessary Information.” Notes that the two blank forms mentioned in JM’s instructions were omitted.
 

   
   RC (DNA: RG 59, CD, Port Louis, vol. 1). 2 pp.; docketed by Brent as received 16 Aug. Duplicate (ibid.) dated 1 June; docketed by Brent as received 8 Sept.



   
   See Standing Instructions to American Consuls and Vice-Consuls, 10 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:288–89).



   
   A full transcription of this document has been added to the digital edition.

